Citation Nr: 0735172	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-42 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to service-connected 
left knee disability.

2.  Entitlement to service connection for trigeminal 
neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from May 1975 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations in December 2002 and May 
2004 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

As originally developed for appeal, the veteran's claim 
included the additional issues of increased ratings for 
fracture residuals of the right distal fibula; internal 
derangement of the left knee; and bronchitis.  However, the 
veteran indicated in her November 2004 substantive appeal 
that she no longer wished to pursue those issues, and they 
were withdrawn.  Therefore, consideration is limited to the 
issues listed on the first page of the present decision.


FINDINGS OF FACT

1.  The veteran does not have lumbar disc disease that has 
been caused or made worse by a service-connected disability.

2.  The veteran has not presented competent medical evidence 
of a nexus between trigeminal neuralgia and active military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have lumbar disc disease that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2007); 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).

2.  The veteran's trigeminal neuralgia was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2007).  The Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).




Degenerative Disc Disease of the Lumbar Spine

The veteran has previously established service connection for 
internal derangement of the left knee, rated as 10 percent 
disabling.  She now contends that she developed a lumbar 
spine disability, diagnosed as degenerative disc disease, as 
result of her service-connected left knee.  She does not 
otherwise contend that the lumbar spine disability began in 
service, or is directly related to her active service, nor is 
this shown by the record to be the case, thus limiting her 
argument to principles of secondary service connection.  
Accordingly, the Board will analyze the veteran's claim on 
that basis.  

Post-service treatment reports beginning in 1985 show that 
the veteran has received many years of treatment for various 
orthopedic disorders, primarily involving her service-
connected left knee.  There are essentially no other 
pertinent clinical records associated with the claims file 
until 2001, when she began fairly regular treatment for 
lumbar spine complaints.  While a Magnetic Resonance Imaging 
(MRI) of the lumbar spine showed dehydration and disc 
protrusion at L3-4, L4-5 and L5-S1 discs, the examiner failed 
to indicate that any service-connected disability was related 
to it.  

However, in July 2002, the veteran's private treating 
physician opined that the veteran had degenerative left knee 
arthritis that contributed to an abnormal gait and lumbar 
pathology.  In a light most favorable to the veteran, this 
statement could be construed as supporting the veteran's 
contention that her lumbar disc disease is related to her 
service-connected left knee disability.  However, the Board 
notes that this medical opinion has limited probative value 
as the physician did not indicate any source, independent of 
the veteran, regarding medical history.  Rather, this 
treating provider included the service-connected left knee as 
a precipitating factor based on the history as related by the 
veteran, and not a review of the entire claims file.  
Therefore, the opinion, in context, is merely the recordation 
of the history as related by the veteran, and does not 
represent an informed medical conclusion or opinion by the 
author.  See LeShore v. Brown, 8 Vet. App. 406 (1995); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (factors for 
assessing probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion) and Elkins v. Brown, (rejecting a 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  As a result, 
the Board finds the opinion to be of minimal probative value.  

In August 2002, the veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not her current disc disease could be related to 
her left knee.  The veteran reported difficulty with her left 
knee dating back to her service career.  She was subsequently 
diagnosed with an anterior cruciate ligament insufficiency 
and underwent reconstruction in 1999.  She also related a 
history of back difficulties dating back 10 years due to mild 
degenerative disc disease of the lumbar spine.  Although the 
veteran has noted significant degenerative abnormalities and 
increasing symptoms including weakness in the left knee, 
examination revealed she walked with a nonantalgic gait.  She 
lacked 5 degrees of full extension and had flexion to 120 
degrees.  There was some pseudolaxity on valgus stress, but 
no instability on anterior drawer or anterior Lachman's.  She 
had mild crepitation and mild effusion.  Based on these 
clinical findings the examiner was unable to establish a 
causal relationship between the veteran's chronic anterior 
cruciate ligament insufficiency on the left and her 
development of degenerative disc disease in the lumbar spine.  
There was no evidence of aggravation or acceleration beyond 
its natural course.  The examiner noted that the fact that 
the veteran demonstrated no compensatory gait of significance 
made it unlikely that there had been any injury to the lumbar 
spine caused by the knee.  

In a subsequent addendum, dated in July 2006, following 
review of the entire claims file, the examiner confirmed the 
previous clinical findings and diagnoses and agreed that the 
veteran's lumbar disc disease was not due to the service 
connected left knee condition.  In this regard, the Board 
points out that both VA examiners found that the veteran did 
not have an altered gait or significant left knee 
symptomatology.  As a result, both VA examiners concluded 
that the veteran's lumbar disc disease was unrelated to her 
left knee.  

Indeed, there is nothing in the claims file, other than the 
veteran's contentions, which would tend to establish that her 
current disc disease is related to her left knee.  The Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as a layman, she simply 
does not have the necessary medical training and/or expertise 
to determine the cause of this condition.  As it is the 
province of trained health care professionals to enter 
conclusions, which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 
7 Vet. App. 134, 137 (1994), the veteran's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The competent medical opinions in the record conclusively 
found no etiological relationship between the service-
connected left knee and subsequent development of any disc 
disease.  Thus, the Board finds that there is no medical 
basis for holding that the veteran's claimed disc disease and 
service-connected left knee are etiologically or causally 
associated.  This also refutes any grant of service 
connection on the basis of Allen, which would be permitted if 
any service-connected disability caused aggravation of the 
lumbar spine.

Finally, the veteran, through her representative, has 
challenged the adequacy of the VA examination, in part, on 
the basis that, the 2006 medical opinion was provided by a 
physician's assistant not medically competent to diagnose 
medical conditions.  The Board observes, however, that the 
examination report was also reviewed by a VA physician.  
Regardless, there is no legal requirement that an examiner in 
fact be a physician.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments);  see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Moreover, the 
Court has recently held that "a nurse practitioner . . . 
having completed medical education and training, fits 
squarely into the requirement of section 3.159(a)(1) as one 
competent to provide diagnoses, statements, or opinions."  
See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Thus, the 
veteran's complaints do not provide a basis upon which to 
remand this claim for a new examination.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


Trigeminal Neuralgia

The veteran contends that she developed trigeminal neuralgia 
during service which was misdiagnosed and treated as an ear 
infection.

With the above criteria in mind, the Board notes that service 
medical records (SMRs) are negative for symptoms suggestive 
of trigeminal neuralgia.  In February 1979, the veteran was 
treated for complaints of earache and other symptoms of nasal 
congestion, runny nose, sore throat, and cough associated 
with rhinitis.  The episode was apparently acute and 
transitory in nature and resolved with treatment, as there 
are no subsequently dated medical records on file reflecting 
further complaints, evaluation or treatment.  At separation 
one month later clinical evaluation of all major body 
systems, to include the head, face and ears, was within 
normal limits.  Although given the opportunity to identify 
any history or symptoms associated with the in-service 
earache, the veteran reported no pertinent complaints at that 
time and specifically denied recurrent ear trouble or 
neuritis.  Consequently, the SMRs do not affirmatively 
establish that trigeminal neuralgia had its onset during 
military service.  

Rather, the medical evidence tends to establish that the 
veteran developed right trigeminal neuralgia after her 
separation from military service.  The first post-service 
evidence of any type of complaint is contained in a May 1999 
operative report.  At that time the veteran had undergone 
gamma knife sterostatic radiosurgery for treatment of right-
sided trigeminal neuralgia.  It was noted that she initially 
presented with a large right frontal arteriovenous 
malformation in 1992, which was later treated with 
embolization and gamma knife radiosurgery in 1995.  

None of these records however suggest any causal relationship 
between the development of trigeminal neuralgia and the 
veteran's military service.  This leaves a significant gap 
between service separation and the initial confirmation of 
the disability, with no clinical support for acute or 
inferred manifestations or continued symptoms.  Evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  In addition, the record is negative for a 
medical opinion linking the claimed disabilities to military 
service.  See Hickson, supra.

The veteran has also submitted an excerpt from a medical 
treatise discussing trigeminal neuralgia.  However, this 
evidence is insufficient to provide evidence of a link 
between the veteran's service and trigeminal neuralgia as it 
is simply "too general and inconclusive" to make a link 
more than speculative or to outweigh the specific medical 
evidence in this case.  See Sacks v. West, 11 Vet. App. 314 
(1998).  

Although the veteran is competent to testify as to her in-
service experiences and symptoms, where the determinative 
issue involves a question of medicine or science, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu supra (holding that a lay witness can provide an 
"eye-witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury.).  The veteran has not 
brought forth any competent evidence that would establish a 
nexus between her current trigeminal neuralgia and active 
military service and no examiner has attributed it to 
military service.  Thus, the competent evidence in this case 
does not provide a basis for favorable action on the 
veteran's claim.  

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing this claim; however, 
given the facts of this case a VA examination is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

In this case, the SMRs are silent for any complaints or 
clinical findings suggestive of trigeminal neuralgia and 
there is no evidence of the disorder for 20 years following 
her separation from service in 1979.  Other evidence of 
record contains a clinical reference to symptoms in 1992, 
yet, even that date leaves a significant gap between service 
and the initial complaints with no showing of any continuity 
of pertinent symptoms which would suggest a link to service.  
For these reasons the Board finds that a medical opinion is 
not necessary to decide the claim, in that any such opinion 
could not establish the existence of the claimed service 
incurrence.  Instead, it is clear upon review of the record 
that the veteran developed the claimed disability many years 
after separation from military service.  Because the evidence 
of record is sufficient to make a decision on the claim, VA 
is not required to provide the veteran with a medical 
examination absent a showing by the veteran of a current 
disability and an indication of a causal connection between 
the claimed disability and service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in July 2002, August 2002, October 2003, and 
November 2005, the RO informed the veteran of its duty to 
assist her in substantiating her claims under the VCAA, and 
the effect of this duty upon her claims.  The letters 
informed her that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  She was advised that it was 
her responsibility to send any other medical records 
supporting her claims, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was also specifically asked to provide "any evidence 
in your possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine secondary to service-connected left knee 
disability is denied.  

Service connection for right trigeminal neuralgia is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


